Exhibit 10.10

 

LOANED PERSONNEL AGREEMENT

 

This LOANED PERSONNEL AGREEMENT (this “Agreement”), effective as of September
14, 2005 (the “Effective Date”), by and between FIRST AMERICAN REAL ESTATE
SOLUTIONS, LLC, a California limited liability company (“FARES”) and FIRST
ADVANTAGE CIG LLC a Florida limited liability company (“FADCIG”). FARES and
FADCIG are also referred to collectively as the “Parties” and individually as a
“Party.” Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Master Transfer Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, The First American Corporation, a California Corporation (“First
American”), First American Real Estate Information Services, Inc. a California
Corporation (“FAREISI”), First American Real Estate Solutions, LLC, (“FARES”) a
California limited liability company, FADV Holdings, LLC, a Delaware limited
liability company, First Advantage Corporation, (“FADV) a Delaware Corporation
and FADCIG have entered an Amended and Restated Master Transfer Agreement dated
as of June 22, 2005 (the “Master Agreement”),

 

WHEREAS, the Parties each desire that (i) FARES loan the services of certain of
its personnel to FADCIG on an interim basis, and FADCIG receive such services in
accordance with this Agreement and (ii) FADCIG ultimately make an offer of
employment to such personnel;

 

NOW, THEREFORE, subject to the conditions, provisions and limitations in this
Agreement, the Parties agree as follows:

 

SECTION 1. LOANED PERSONNEL.

 

1.1. Services. In consideration of payment by FADCIG of the Loan-Out Fee (as
defined in Section 2.2), FARES shall loan all individuals employed in the
Business (as defined in the Master Transfer Agreement), each such individual an
“Existing Employee,” and, collectively, the “Existing Employees”) to FADCIG,
commencing on the Effective Date and terminating on the earlier of December 31,
2005 (such date, the “Termination Date”; such period, the “Loan-Out Period”). In
the event that any of the Existing Employees terminates their employment with
FARES under any circumstances (other than as a result of termination of an
Existing Employees’ employment by FARES without the prior written consent of
FADCIG), FARES shall cease to have any obligation hereunder to loan such
individual to FADCIG or to provide a replacement for such individual, and FARES
shall not have any liability hereunder as a result thereof.

 

1.2. Transferred Employees.

 

1.2.1 The Parties hereto acknowledge and agree that the Existing Employees are,
at the Effective Date, and shall continue during the Loan-Out Period to be,
employees of FARES, and are not and shall not for any purpose during the
Loan-Out Period be deemed to be employees of FADCIG, except pursuant to Section
1.2.3 hereof. Until such time as an Existing Employee ceases to be an employee
of FARES, FARES shall be solely responsible for and pay all of the salary,
benefits, workers’ compensation premiums, unemployment insurance premiums and
other compensation of such Existing Employee (collectively, “Compensation and
Benefits”), including the costs of participation by such Existing Employee in
the employee benefit plans of



--------------------------------------------------------------------------------

FARES and its Affiliates, if applicable. Until such time as an Existing Employee
ceases to be an employee of FARES, FARES shall be solely responsible for timely
payment, withholding and reporting of all applicable Federal, state and local
withholding, employment and payroll taxes with respect to such Existing
Employee. Until such time as an Existing Employee ceases to be an employee of
FARES, FARES shall maintain workers’ compensation and employers’ liability
insurance, in accordance with applicable law, covering such Existing Employee.
FARES shall furnish FADCIG with copies of certificates of insurance or other
documentary evidence of such insurance coverage upon FADCIG’s reasonable
request. Until such time as an Existing Employee ceases to be an employee of
FARES, FARES shall remain the sole employer of such Existing Employee, but the
work performed by such Existing Employee shall, during the Loan-Out Period, be
subject to the final approval of FADCIG or an Affiliate thereof. Notwithstanding
the foregoing, the Existing Employees shall report directly and exclusively to
FADCIG and FADCIG shall be solely responsible for the direction, supervision,
management and performance of the Existing Employees. FADCIG shall be solely
responsible for the results of performance of such Existing Employees and all
related quality control measures. In no event shall FARES or FARES LLC be
responsible for the management, supervision, direction, performance or work
product of such Existing Employee in performing the Services; provided, however,
that FARES may, but shall have no obligation to, participate in the supervision
of such services, and may, if it so desires, participate in the means, manner
and method by which such services are to be performed, and the failure of FARES
to participate in such supervision shall in no way constitute gross negligence
or willful misconduct on the part of FARES for the purposes of Section 4.1
hereof.

 

1.2.2 FADCIG shall make a good faith offer of regular employment to all Existing
Employees on or before the Termination Date. For those Existing Employees who
accept such offer of employment with FADCIG (“Continuing Employees”), FARES
agrees that it shall be solely responsible for all Compensation and Benefits
accruing or earned prior to the date any Existing Employee commences employment
with FADCIG (the “FADCIG Employment Commencement Date”), subject to
reimbursement pursuant to Section 2. FADCIG agrees that it shall be responsible
for all Compensation and Benefits accruing or earned on and after the FADCIG
Employment Commencement Date by Continuing Employees; provided, that in the
event that length of service is relevant for purposes of eligibility or vesting
with respect to any Compensation or Benefits to be provided by FADCIG after the
FADCIG Employment Commencement Date, such plan, program or arrangement shall
credit each Continuing Employee with the same length of service as such
Continuing Employee has been credited with by Seller or FARES as of the FADCIG
Employment Commencement Date; provided, further, that FADCIG shall honor all
vacation which has accrued to, but not been used by, any Continuing Employee as
of September 14, 2005. Each Continuing Employee shall cease active participation
in any employee benefit plan or arrangement of FARES or its Affiliates in which
such Continuing Employee participated immediately prior to the FADCIG Employment
Commencement Date (collectively “Benefit Plans”), except to the extent FADCIG
employees also participate in such Benefit Plans or arrangements or to the
extent FARES and FADCIG expressly agree otherwise in writing. FARES and FADCIG
shall cooperate to minimize the aggregate amount of any employer’s obligation
for employment and payroll taxes (including, without limitation, FICA taxes) in
respect of any Continuing Employee.

 

SECTION 2. PAYMENTS.

 

2.1. Payment of Loan-Out Fee. As consideration for the provision by FARES of the
services of the Existing Employees during the Loan-Out Period, FADCIG shall pay
to FARES the Loan-Out Fee in accordance with provisions of this Section 2.



--------------------------------------------------------------------------------

2.2. Definitions.

 

2.2.1 “Loan-Out Fee” means an aggregate monthly charge in an amount equal to the
sum of (i) the actual cost to FARES and its Affiliates of providing cash and
non-cash benefits earned by such Existing Employee, together with all taxes
payable thereon and all Reimbursable Expenses.

 

2.2.2 “Reimbursable Expenses” means all reasonable travel and entertainment and
similar out-of-pocket third party expenses incurred by the Existing Employees in
connection with the performance of their services to FADCIG hereunder.

 

2.3. Invoicing. FARES shall invoice FADCIG no later than the fifteenth (15th)
day of each month for the Loan-Out Fee payable for the immediately preceding
month (the “Applicable Month”); provided that a failure of FARES to provide a
timely invoice shall not relieve FADCIG’s obligation to pay any such invoice
once it has been actually delivered by FARES to FADCIG. All payments in
accordance with this Agreement shall be made not later than ten (10) business
days following receipt of each invoice by check or wire transfer of United
States dollars to the account of FARES designated by FARES in writing to FADCIG.
Monthly invoices shall show in reasonable detail the components of the Loan-Out
Fee for the Applicable Month and shall be accompanied by such backup and support
as FADCIG shall reasonably request. Should a dispute arise as to the amount of
any Loan-Out Fee, and the Parties are unable to promptly resolve the dispute on
an amicable basis, either Party desiring to pursue the dispute shall submit it
to binding arbitration in accordance with Section 2.4.

 

2.4. Arbitration of Disputed Invoices. In the event any Party elects to submit a
disputed Loan-Out Fee to arbitration, the Parties shall jointly select an
arbitrator (an “Arbitrator”). If the Parties are unable to select an Arbitrator
within twenty (20) calendar days of submission of the matter to arbitration,
then the Parties agree to cause the American Arbitration Association in Los
Angeles, California to select the Arbitrator. Within ten (10) calendar days of
the selection of an Arbitrator, each Party shall submit a written statement to
such Arbitrator as to the disputed charge. The Arbitrator shall review each such
written statement and render a written decision as to the disputed invoice
charge within ten (10) calendar days of receipt of all written statements. The
decision of the Arbitrator shall be final and non-appealable and may be entered
in any court of competent jurisdiction. The Parties shall each bear one-half of
the cost of any such arbitration.

 

SECTION 3. TERM AND TERMINATION

 

3.1. Commencement Date. This Agreement shall commence on the Effective Date and
shall continue in effect until the Termination Date.

 

3.2. Termination Date. The following obligations shall survive the Termination
Date: (a) the Parties’ obligations to make payments for services performed or
provided by the Existing Employees in accordance with this Agreement on or
before the Termination Date; (b) the Parties’ indemnification obligations; and
(c) all other provisions of this Agreement, which by their express terms survive
the termination of this Agreement.

 

SECTION 4. INDEMNITIES

 

4.1. FADCIG shall hold harmless and indemnify each of FARES and its Affiliates
(each, an “FARES Indemnitee”) from and against all losses, liabilities, costs,
fines, damages and expenses (including, without limitation, reasonable
attorney’s fees) (collectively, “Losses”) actually incurred by such FARES
Indemnitee to the extent such Losses arise directly from (i) any breach of any
representation, warranty, covenant or agreement made by FADCIG in this Agreement
or (ii) any act or omission of FADCIG during the Loan-Out Period in
contravention



--------------------------------------------------------------------------------

of any applicable law, regulation, rule, ordinance or court order with respect
to any Existing Employees, except in each case to the extent such Losses are
attributable to the gross negligence or willful misconduct of such FARES
Indemnitee or (b) are the result of, arise from or are in connection with the
services rendered after the Effective Date hereof by any Existing Employee
pursuant hereto, except in each case to the extent such Losses are attributable
to the gross negligence or willful misconduct of such FARES Indemnitee;
provided, however, that no act or omission of any Existing Employee after the
Effective Date shall constitute gross negligence or willful misconduct on the
part of an FARES Indemnitee.

 

4.2. FARES shall hold harmless and indemnify each of FADCIG and its Affiliates
(each, a “FADCIG Indemnitee”) from and against all Losses actually incurred by
such FADCIG Indemnitee to the extent such Losses arise directly from (i) any
breach of any representation, warranty, covenant or agreement made by FARES in
this Agreement.

 

4.3. FARES’s maximum liability under this Agreement shall be limited to the
charges paid to FARES hereunder. In no event, shall FARES be liable hereunder
for any consequential, incidental or punitive loss, damage or expense or lost
profits even if it has been advised of their possible existence.

 

SECTION 5. NO THIRD PARTY BENEFICIARIES

 

This Agreement is solely for the benefit of the Parties, and their successors
and assigns, and no provisions of this Agreement shall be deemed to confer upon
any other persons or entities, including, without limitation, the Existing
Employees or Continuing Employees, any right, remedy, claim, liability,
reimbursement, cause of action or other right, or constitute such other persons
or entities as intended or incidental third party beneficiaries to this
Agreement.

 

SECTION 6. MISCELLANEOUS PROVISIONS

 

6.1. Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by certified or registered
mail, postage prepaid with return receipt requested, telecopy (with hard copy
delivered by overnight courier service), or delivered by hand, messenger or
overnight courier service, and shall be deemed given when received at the
addresses of the Parties set forth below, or at such other address furnished in
writing to the other Parties.

 

If to FADCIG:   

First Advantage CIG, LLC

One Progress Plaza Suite 2400

St. Petersburg, FL 33701

Telephone: (727) 214-3411

Telecopier: (714) 214-3428

Attention: Legal Department

 

If to FARES:   

First American Real Estate Solutions LLC

12395 First American Way

Poway, CA 92064

Attention:

     Telephone: (619) 938-7028      Facsimile: (619) 938-7017



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:   

The First American Corporation

1 First American Way

Santa Ana, California 92707

    

Attention:

Telephone:

Facsimile:

  

General Counsel

(714) 800-3000

(714) 800-3325

 

6.2. Counterparts. This Agreement may be executed in several counterparts and by
facsimile signature, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

6.3. Entire Agreement. This Agreement and the schedules hereto constitute the
entire agreement among the Parties hereto and their respective Affiliates and
contains all of the agreements among such parties with respect to the subject
matter hereof. This Agreement and the schedules hereto supersede any and all
other prior agreements, either oral or written, between such parties with
respect to the subject matter hereof.

 

6.4. Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

 

6.5. Amendment. This Agreement may be amended only by a written agreement
executed by the Parties.

 

6.6. Binding Effect; Assignment. This Agreement will be binding upon and shall
inure to the benefit of the Parties, and their respective successors and
assigns, but neither this Agreement, nor any of the rights, interests or
obligations hereunder shall be assigned by any of the Parties without the prior
written consent of the other Party; provided, however, that FADCIG may assign
without the consent of FARES all of its rights, interests and/or obligations
hereunder to a wholly-owned subsidiary of FADCIG or to First Advantage
Corporation.

 

6.7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO ITS
CONFLICT OF LAWS DOCTRINE.

 

6.8. Jurisdiction. Except as provided in Section 2.4, each Party agrees that any
legal action or proceeding with respect to this Agreement may be brought in the
Courts of the State of Florida sitting in St. Petersburg, Florida or the United
States District Court for the Middle District of Florida and, by execution and
delivery of this Agreement, each Party hereby irrevocably submits itself in
respect of its property, generally and unconditionally to the non-exclusive
jurisdiction of the aforesaid courts in any legal action or proceeding arising
out of this Agreement. Each of the Parties hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement brought in the courts referred to in the preceding sentence. Each
Party consents to process being served in any such action or proceeding by the
mailing of a copy thereof to the address for notices to it set forth herein and
agrees that such service upon receipt shall constitute good and sufficient
service of process or notice thereof. Nothing in this



--------------------------------------------------------------------------------

paragraph shall affect or eliminate any right to serve process in any other
matter permitted by law.

 

6.9. Waiver. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Party entitled to the benefit
thereof. Any such waiver shall be in writing signed by the waiving Party and be
validly and sufficiently authorized for the purposes of this Agreement if, as to
any Party, it is authorized in writing by an authorized representative of such
Party. The failure of any Party hereto to enforce at any time any provision of
this Agreement shall not be construed to be a waiver of such provision, nor in
any way to affect the validity of this Agreement or any part hereof or the right
of any Party thereafter to enforce each and every such provision. No waiver of
any breach of this Agreement shall be held to constitute a waiver of any other
or subsequent breach.

 

6.10. Captions. Titles or captions of Sections or paragraphs contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.

 

6.11. Independent Contractors. The relationship of the Parties hereto shall be
that of independent contracting parties and nothing herein shall be deemed to
create any joint venture or partnership between the Parties hereto.

 

*                     *                     *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the Parties effective on the date first above
written.

 

FIRST AMERICAN REAL ESTATE SOLUTIONS LLC By:   /s/    KENNETH D.
DEGIORGIO        

Name:

  Kenneth D. DeGiorgio

Title:

  Vice President FIRST ADVANTAGE CIG, LLC By:   /s/    JULIE WATERS        

Name:

  Julie Waters

Title:

  Vice President and General Counsel



--------------------------------------------------------------------------------

SCHEDULE 1.1

 

EMPLOYEE NAME

--------------------------------------------------------------------------------

   SALARY


--------------------------------------------------------------------------------

   DAILY RATE OF PAY


--------------------------------------------------------------------------------